UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6061



EDWARD LONNIE MCCARROLL; SAMUEL C. ROSS,

                                           Plaintiffs - Appellants,


          and

MICHAEL LUCAS,

                                                          Plaintiff,


          versus


THEODIS BECK; JUANITA BAKER; OFFENDER
POPULATION UNIFIED SYSTEMS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-863-5-BO)


Submitted: May 13, 2004                        Decided:   May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Lonnie McCarroll, Samuel C. Ross, Appellants Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Edward Lonnie McCarroll and Samuel C. Ross appeal the

district court’s order denying relief on their 42 U.S.C. § 1983

(2000)    complaint.   We   have    reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See McCarroll v. Beck, No. CA-03-863-5-BO

(E.D.N.C. Dec. 11, 2003).          The court has also received twelve

motions seeking to add a total of fifteen individuals who were not

parties to this case in the district court as parties to this

appeal.    We deny these motions.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 3 -